                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES C. MCCURDY,                          Case No. 17-01043 BLF (PR)
                                  11
                                                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                  12                                                MOTION TO EXTEND TIME TO FILE
Northern District of California
 United States District Court




                                                 v.                                 REPLY TO MOTION FOR LEAVE TO
                                  13                                                FILE RECONSIDERATION MOTION;
                                                                                    DENYING MOTION FOR
                                  14     B. DEAL,                                   APPOINTMENT OF COUNSEL
                                  15                  Defendant.
                                  16                                                (Docket Nos. 109, 114)
                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed an amended civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983. (Docket No. 11.) On July 7, 2017, the Court found the
                                  20   amended complaint contained cognizable claims under the Eighth Amendment. (Docket
                                  21   No. 13.) On November 15, 2017, Plaintiff filed a motion for leave to file a second
                                  22   amended complaint (“SAC”). (Docket No. 55.) On January 25, 2018, the Court denied
                                  23   Plaintiff’s motion for leave to file a SAC, and granted Plaintiff leave to file a supplemental
                                  24   complaint. (Docket No. 69.) On July 24, 2018, Plaintiff filed a supplemental complaint.
                                  25   (Docket No. 97.) Defendants filed a motion for summary judgment, (Docket No. 67),
                                  26   which the Court granted in part on September 10, 2018. (Docket No. 107.)
                                  27          Plaintiff has filed motions requesting leave to file a motion for reconsideration.
                                  28   (Docket Nos. 108, 110.) The only remaining Defendant filed an opposition. (Docket No.
                                   1   111.) Plaintiff has filed a motion requesting an extension of time to file a reply to
                                   2   Defendant’s opposition. (Docket No. 114.) Having shown good cause, Plaintiff’s motion,
                                   3   (Docket No. 108), is granted in part. Plaintiff shall file a reply no later than fourteen (14)
                                   4   days from the filing date of this order.
                                   5             Plaintiff has also requested the Court appoint counsel to represent him. (Docket
                                   6   No. 109.) There is no constitutional right to counsel in a civil case unless an indigent
                                   7   litigant may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of
                                   8   Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.
                                   9   1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on other
                                  10   grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to request
                                  11   counsel to represent an indigent litigant under § 1915 is within “the sound discretion of the
                                  12   trial court and is granted only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d
Northern District of California
 United States District Court




                                  13   1221, 1236 (9th Cir. 1984). Accordingly, Plaintiff’s motion for appointment of counsel,
                                  14   (Docket No. 109), is DENIED without prejudice for lack of exceptional circumstances.
                                  15   See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand,
                                  16   113 F.3d at 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);
                                  17   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial is without
                                  18   prejudice to the Court’s sua sponte appointment of counsel at a future date should the
                                  19   circumstances of this case warrant such appointment.
                                  20             This order terminates Docket Nos. 109 and 114.
                                  21             IT IS SO ORDERED
                                  22           December 10, 2018
                                       Dated: _____________________                                               ________________________
                                                                                                                  BETH LABSON FREEMAN
                                  23
                                                                                                                  United States District Judge
                                  24

                                  25

                                  26
                                       Order Granting Plaintiff’s Motion to Extend Time to File Reply; Deny Mot. for Appointment of Counsel
                                  27   PRO-SE\BLF\CR.17\01043McCurdy_eot-recon-reply


                                  28                                                                        2
